Exhibit 10.1

COTT CORPORATION

AMENDMENT NO. 1 TO RESTATED EXECUTIVE INVESTMENT SHARE

PURCHASE PLAN

Pursuant to Section 10.1 of the Restated Executive Investment Share Purchase
Plan (the “Plan”), the Plan is hereby amended as follows, effective December 28,
2008:

 

  1. Section 3.1 of the Plan is hereby amended in its entirety to read as
follows:

“3.1 Enrollment for Fiscal Year. Eligible Employees who are designated as Active
Participants for a Fiscal Year shall be automatically enrolled in the Plan for
such Fiscal Year as of the date of designation.”

 

  2. Section 3.2 of the Plan is hereby amended in its entirety to read as
follows:

“3.2 Annual Performance Targets. No later than 90 days following the
commencement of a Fiscal Year, each Eligible Employee will be informed in
writing of his or her Annual Performance Targets for such Fiscal Year.”

 

  3. Except as amended herein, all provisions of the Plan will remain in full
force and effect.

IN WITNESS WHEREOF, a duly authorized representative of the Human Resources and
Compensation Committee has executed this Amendment No. 1 on this 25th day of
February 2009.

 

By:  

/s/    B.J. Hess

Name:   Betty Jane Hess

 

39